DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 9, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-6, 10-15, 19 and 22-23 are currently pending. Claims 7-9, 16-18 and 20-21 are cancelled.  Claims 3, 13-15, 19 and 22-23 are withdrawn. Claims 1, 4 and 10-13 and 19 are currently amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Maintained
Regarding claims 11 and 12, it is noted that Claim 11 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, such that upon a reduction in temperature in a range of 12°C to 17°C, the particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature.  

Claim 12 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, such that upon reduction in temperature in a range of 12°C to 17°C, a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature.

Although claims 11 and 12 recite a specific range regarding the reduced temperature, claims 11 and 12 remain indefinite since it is unclear if Applicant is claiming a temperature range of 12°C to 17°C, or if the claim means the temperature of the polymeric microsphere is reduced by 12 to 17 degrees, meaning the hydrophilicity of a surface of the polymeric microsphere increases upon reducing the temperature by 12 to 17 degrees.
Appropriate clarification is appreciated.

Rejection Withdrawn

RE: Rejection of Claims 4 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 9 has been cancelled, thus obviating the previous rejection of claim 9.
Regarding claim 4, it is noted that claim 4 has been amended to remove the limitation regarding the quaternary ammonium functional group monomer, thus obviating the previous rejection of claim 4. 

New ground of Rejection, necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 11 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, such that upon a reduction in temperature in a range of 12°C to 17°C, the particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature.  

Claim 12 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, such that upon reduction in temperature in a range of 12°C to 17°C, a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature.

The limitation that the polymeric microsphere is thermally responsive, such that upon a reduction in temperature in a range of 12°C to 17°C, the particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature (claim 11), and the limitation that the polymeric microsphere is thermally responsive, such that upon reduction in temperature in a range of 12°C to 17°C, a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature (claim 12) are not supported by the original disclosure; therefore the recited limitations that the reduction in temperature is in a range of 12°C to 17°C is considered new matter. 
The original disclosure only discloses the temperature is lowered to a reduced temperature, such as room temperature or (20°C) (specification at paragraph [0008]), and the temperature shift may be from 37°C to 20°C (specification at paragraphs [0062], [0074], [0083], [0091], [0109] and [0127]).  The original disclosure does not comment on reducing the temperature to a temperature range of 12°C to 17°C. 
Additionally, the disclosure does not comment on reducing any initial temperature by 12 to 17 degrees to achieve the particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature or achieve a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature, for example a temperature reduction from 100°C to 88°C (reduction by 12 degrees).


An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn
RE: Rejection of Claims 1, 2, 6 and 11-12 under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah and Kim:
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

RE: Rejection of Claims 4-5 under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah and Kim, in view of Alam:
For the reasons discussed above, the rejection of claims 1, 2, 6 and 11-12 over Dai, in view of Chuah and Kim is withdrawn, and thus the rejection claims 4-5 that is also based on the same basis is likewise withdrawn.  

RE: Rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah and Kim, in view of Yang:
For the reasons discussed above, the rejection of claims 1, 2, 6 and 11-12 over Dai, in view of Chuah and Kim is withdrawn, and thus the rejection claims 9-10 that is also based on the same basis is likewise withdrawn.  


New ground(s) of Rejection, necessitated by Amendment
Claims 1, 2, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., (Molecules 2016, 21, 1192, pages 1-10; IDS 7/21/2021, previously cited) (“Dai”), in view of Chuah et al., (Scientific Reports, 5:18162, pages 1-12, 2015; previously cited) (“Chuah”), Kim et al., (Macromolecular Bioscience 2016, Vol. 16, pages 738-747; previously cited) (“Kim”), Lee et al., (SCIENCE, 19 October 2007, Vol. 318, pages 426-430; see PTO-892) (“Lee”), and further in view of Yang et al., (Cell Transplantation, Vol. 19, pp. 1123-1132, 2010; previously cited) (“Yang”).
Dai is directed to poly(N-isopropylacrylamide-acrylic acid) (i.e. NIPAM-AA) spherical microgels (microspheres) as a culture substrate for mesenchymal stem cells (MSCs). Dai teaches the spherical microgels provide an extracellular matrix microenvironment that affect the fate and biological behavior of the MSCs, thus facilitating their potential applications in regenerative therapies (Abstract and 4. Conclusions, page 8 of 10). Dai teaches the microgels comprise a tiny, three-dimensional network of inter-connected polymer chains.  The microgels are both pH and thermally sensitive, which permits the study of how the micro-environment affects the cell morphology and differentiation capacity (1. Introduction, second paragraph, page 2 of 10).
Regarding claim 1, Dai specifically teaches crosslinking AA (acrylic acid) and NIPAM monomers using a crosslinker comprising N,N’-methylenebisacrylamide (MBA). (3.1 Materials, page 6 of 10). The synthesis produces NIPAM-AA polymeric microspheres comprising the thermally responsive monomer NIPAM crosslinked with acrylic acid (i.e. a functional group monomer comprising a carboxylic acid functional group).  Dai differs from claim 1 in that Dai does not further teach the spherical microgels further comprise a polymer coating specifically selected from the group recited in claim 1, e.g. polymerized dopamine.
However, Chuah is directed to using polydopamine (polymerized dopamine) coated cell culture substrates, e.g. PDMS (polydimethylsiloxane), as a strategy to stabilize the adhesion of mesenchymal stem cells on the PDMS cell culture substrates (Abstract).  Chuah further teaches that polydopamine coatings reduce the hydrophobicity of the cell culture substrate surface and promotes in-vitro tissue regeneration (second full paragraph, page 2). Chuah was inspired by the many advantages of polydopamine and thus investigated the efficiency of functionalizing PDMS cell culture substrates with polydopamine coatings and teaches the use of the polydopamine coating is a simple and efficient alternative to promote long-term mesenchymal stem cell culture (third full paragraph, page 2).
Kim is likewise directed to using polydopamine as an adhesive material for coating polycaprolactone microspheres for use as microcarriers for neural stem cell culture.  The polydopamine coating transforms the hydrophobic polycaprolactone microsphere to a water-friendly (hydrophilic) substrate having sticky characteristics (Abstract).  Kim further teaches that cell immobilization on the external surfaces of microspheres would provide an alternative way to direct cell injection, thus protecting the cells from phagocytosis by macrophages. 
Thus, Chuah demonstrates it was well-known in the art to use polymerized dopamine, i.e. polydopamine, as a polymer coating on cell culture substrates for adhesion culture of mesenchymal stem cells and Kim further demonstrates it was well-known in the art that polydopamine can be used to coat microspheres used in stem cell culture, thus promoting cell adhesion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat microspheres used as mesenchymal stem cell culture substrates with a polymerized dopamine, i.e. polydopamine.
The person of ordinary skill in the art would have been motivated to modify the microspheres of Dai to include a polymer coating of polymerized dopamine, as taught by Chuah and Kim, for the predictable result of successfully promoting and improving cell adhesion and long-term culture of the desired stem cells, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Dai with Chuah and Kim because each of these teachings are directed at adherent culturing of stem cells.
Further regarding claim 1 and the limitation that the entire microsphere is coated with the polymer coating, it is noted that although Kim discloses the microspheres are immersed in a polydopamine (pDa) solution to result in the pDa decoration on the microspheres (2.2 Surface Decoration of PCL Microspheres), Kim does not comment on whether or not the entire microsphere is coated with the polydopamine.  However, Lee is directed to multifunctional polydopamine coatings and teaches the use of dip-coating of objects in aqueous solutions of polydopamine thus resulting in depositing a thin film of dopamine on the entire substrate surface (Abstract, page 426).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ dip-coating to entirely coat the prior art microsphere.
The person of ordinary skill in the art would have been motivated to modify the prior art microsphere to include coating the entire microsphere, as taught by Lee, for the predictable result of successfully depositing a uniform coating of the polydopamine on the entire microsphere, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Lee because each of these teachings are directed at using polymer-modified coatings.	
As to the limitation directed to the size of the microsphere, specifically in a range of 100 µm to 200 µm, it is noted that Dai teaches the microspheres have a diameter of approximately 2 µm and increase in size by a factor of ~2 upon a reduction in temperature. Dai does not further teach the microspheres prepared in sizes as recited in claim 9.  However, Yang is directed to thermosensitive (thermally responsive) microcarriers (microspheres) comprising the thermosensitive polymer poly-N-isopropylacrylamide (pNIPAAm) used for anchorage-dependent cell culture of mesenchymal stem cells (MSCs).  The use of the thermosensitive polymer permitted harvesting of the adherent cells by reducing the temperature of the culture to below 32°C, thus resulting in detachment of the cells from the microspheres. Yang further teaches the thermally responsive harvesting method reduces cell apoptosis as well as reducing damage to the extracellular matrix that is encountered when using a proteolytic enzyme for cell detachment. Yang teaches the microspheres are Cytodex-3® microcarriers comprising the thermosensitive polymer and have sizes ranging from 170-380 µm (Abstract and Materials and Methods, Preparation of Thermosensitive Microcarriers, left column, first paragraph, page 1124).
Thus, Yang has established it was well-known in the art that thermosensitive polymeric microspheres having sizes ranging from 170-380 µm are successfully used as microcarriers for culturing of mesenchymal stem cells (claimed range lies within the prior art range).
Therefore, given the intention of Dai is to employ thermosensitive microcarriers as a culture substrate for mesenchymal stem cells (MSCs), thus providing an extracellular matrix microenvironment that affect the fate and biological behavior of the MSCs, thus facilitating their potential applications in regenerative therapies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermosensitive microspheres having sizes ranging from 170-380 µm.
The person of ordinary skill in the art would have been motivated to modify the microsphere composition of Dai to have sizes that are well-known for successfully culturing mesenchymal stem cells, as taught by Yang, for the predictable result of permitting cultivation and expansion of the mesenchymal stem cells for future therapeutic use, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Dai and Yang because each of these teachings are directed at methods for culturing therapeutic mesenchymal stem cells on thermosensitive microspheres.	
Regarding claim 2, Dai teaches the thermally responsive monomer is NIPAM monomers (i.e. N-isopropylacrylamide) (3.1 Materials, page 6 of 10), thus meeting the limitation of claim 2.
Regarding claim 6, Dai teaches crosslinking using N,N’-methylenebisacrylamide (MBA), thus meeting the limitation of claim 6.
Regarding claim 10, as to the limitation directed to the size of the microsphere, specifically in a range of 125 µm to 177 µm, it is noted, as set forth above regarding claim 1, Yang renders obvious the microspheres having sizes ranging from 170-380 µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 11 and the limitation:
 “wherein the polymeric microsphere is thermally responsive, such that upon a reduction in temperature in a range of 12°C to 17°C, the particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature.”

 	It is noted, the limitations directed to the microsphere being thermally responsive are interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I). In the instant case, Dai teaches the same thermally responsive polymer poly(N-isopropylacrylamide) as disclosed in the specification (paragraph [0034] and [0105]-[0106]).  Thus, because Dai’s polymeric microspheres comprise the same polymer as disclosed in the instant application, Dai’s microsphere composition would necessarily be thermally responsive upon a reduction in temperature wherein the microsphere increases in size in a range of more than 1-fold to 300-fold, absent evidence to the contrary.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Furthermore, Dai teaches reduction in temperature increases the size of the spherical microgels by a factor of approximately 2 (1-fold increase in microsphere size) (Temperature sensitivity of microgels with different AA content, page 1275). Dai’s Figure 3b further illustrates the at least 1-fold increase in microsphere size upon reducing the temperature from 55°C to 25°C. Thus, Dai’s disclosed microspheres are thermally response upon a reduction in temperature and increase in size by at least a 1-fold increase.
Regarding claim 12 and the limitation:
“The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, such that upon reduction in temperature in a range of 12°C to 17°C, a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature.”
It is likewise noted, as set forth above regarding claim 11, the limitations directed to the microsphere being thermally responsive are interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I). In the instant case, Dai teaches the same thermally responsive polymer poly(N-isopropylacrylamide) as disclosed in the specification (paragraph [0034] and [0105]-[0106]).  Thus, because Dai’s polymeric microspheres comprise the same polymer as disclosed in the instant application, Dai’s microsphere composition would necessarily be thermally responsive upon a reduction in temperature wherein the hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature, absent evidence to the contrary.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Furthermore, Dai teaches reduction in temperature results in microsphere swelling (absorption of water) which increases the size of the spherical microgels by a factor of approximately 2 (1-fold increase in microsphere size) (Temperature sensitivity of microgels with different AA content, page 1275).  Thus, Dai’s disclosed microspheres are thermally response upon a reduction in temperature and increase in size by absorption of water (swelling), thus increasing the hydrophilicity of the surface of the microspheres, absent evidence to the contrary.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah, Kim, Lee and Yang, as applied to claims 1, 2, 6 and 10-12 above, and further in view of Alam et al., (J Polym Mater. Vol. 21, No. 1, March 31, 2005, pp. 37-43; IDS 9/24/2019, previously cited) (“Alam”).
The teaching of Dai, in view of Chuah, Kim, Lee and Yang, is set forth above.
Regarding claims 4 and 5 and the limitations directed to the microsphere comprising an amine functional group monomer or a quaternary ammonium functional group monomer selected from the group consisting of primary amine, secondary amine, tertiary amine, and quaternary amine (claim 4), or the specific amine functional groups recited in claim 5, it is noted that Dai’s thermosensitive microspheres comprise a carboxylic acid functional group monomer, i.e. acrylic acid.  Dai does not further comment on whether or not an amine functional group monomer or a quaternary ammonium functional group monomer are used in preparing the thermosensitive spherical microgels (claim 4), or specifically those recited in claim 5. However, Alam is directed to thermosensitive polymeric microspheres comprising the same thermosensitive polymer N-isopropylacrylamide (PNIPAM) as taught by Dai, crosslinked with an amine functional group, specifically 2-(dimethylamino) ethyl methacrylate (Abstract and Fig. 1).  Alam further notes that a tertiary amine group is present in 2-(dimethylamino) ethyl methacrylate. (INTRODUCTION, left column, first paragraph, page 38).
Thus, Alam has established it was well-known in the art that the thermosensitive polymer PNIPAM can be co-polymerized with amine functional groups comprising tertiary amines, i.e. 2-(dimethylamino) ethyl methacrylate, for the preparation of thermally responsive polymeric microspheres.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute an amine functional group, specifically 2-(dimethylamino) ethyl methacrylate, as taught by Alam, as the functional group component in the thermoresponsive microspheres of Dai for the predictable result of successfully preparing thermoresponsive microspheres, thus meeting the limitation of claims  4 and 5. Alam has shown that tertiary amine functional groups, specifically 2-(dimethylamino) ethyl methacrylate, are well-known amine functional groups used for co-polymerization and preparation of thermosensitive microspheres; thus one would have had a reasonable expectation of successfully substituting tertiary amine functional groups, specifically 2-(dimethylamino) ethyl methacrylate in the preparation of the thermally responsive microspheres of Dai. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
Claim Rejections under 35 USC 103:
As to Applicant’s remarks that none of Dai, Chuah or Kim teach anything about the use of a polymeric microsphere for growing cells in serum- and xeno-free conditions, as discussed at Applicant’s remarks (page 9), Applicant’s remarks have been carefully considered, but are not found persuasive since the instant claims are directed to a composition and not to methods for growing cells in serum- and xeno-free conditions.
Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for growing cells in serum- and xeno-free conditions”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

As to Applicant’s remarks regarding the cited reference to Yang teaching cell growth in the presence of serum and the assertion that a skilled artisan would recognize that the same conditions used in Yang would not necessarily result in growth of cells in serum-free conditions, as discussed at Applicant’s remarks (page 10), Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as discussed immediately above.  Specifically, the instant claims are directed to a composition and not to methods for growing cells in serum- and xeno-free conditions.





Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633